Case: 20-50373     Document: 00515761206          Page: 1     Date Filed: 03/01/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        March 1, 2021
                                   No. 20-50373                        Lyle W. Cayce
                                                                            Clerk

   Amanda P., as Parent/Guardian/Next Friend of T.P., a
   Minor Individual with a Disability; Casey P., as
   Parent/Guardian/Next Friend of T.P., a Minor
   Individual with a Disability,

                                                            Plaintiffs—Appellants,

                                       versus

   Copperas Cove Independent School District,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 6:19-CV-00197


   Before Owen, Chief Judge, and Graves and Ho, Circuit Judges.
   Per Curiam:*
          T.P. is an elementary-school student who receives special education
   and related services as a result of his autism, ADHD, and dyslexia. In
   September 2017, he moved with his family from North Carolina to Texas and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50373        Document: 00515761206         Page: 2   Date Filed: 03/01/2021




                                     No. 20-50373


   began second grade in the Copperas Cove Independent School District
   (CCISD). Eventually, Plaintiffs became dissatisfied with the school district’s
   provision of special education services and requested a due process hearing
   with the Texas Education Agency.
             After the hearing, the Special Education Hearing Officer (SEHO)
   concluded that Plaintiffs had failed to show that CCISD had denied T.P. a
   free appropriate public education (FAPE) or violated the Individuals with
   Disabilities Education Act (IDEA). Plaintiffs filed suit to challenge the
   decision, and both sides moved for judgment on the administrative record.
   The district court denied Plaintiffs’ motion but granted Defendant’s motion.
   Like the SEHO, the district court concluded that Plaintiffs had failed to show
   either a procedural or substantive violation of the IDEA. Plaintiffs now
   contend that the district court erred in multiple respects. We disagree and
   affirm.
                                          I.
             When T.P. arrived in Texas, CCISD convened an Admission, Review,
   and Dismissal Committee (ARDC) to develop T.P.’s Individualized
   Education Program. Using in-class assessment data, the ARDC developed a
   program that set goals for T.P.
             In December 2017, T.P.’s private therapy provider began to suspect
   that T.P. had dyslexia. The next month, the ARDC met to review and revise
   T.P.’s program. There, Plaintiffs raised concerns about T.P.’s lack of
   progress and requested that he be tested for dyslexia.
             In February 2018, CCISD began that process by giving T.P. a dyslexia
   “screening”—a less intensive and comprehensive examination to determine
   whether a fuller, more rigorous evaluation is necessary. Plaintiffs agreed to
   T.P.’s screening.




                                           2
Case: 20-50373      Document: 00515761206           Page: 3    Date Filed: 03/01/2021




                                     No. 20-50373


          In April, the ARDC discussed the screener results and recommended
   further assessment.     At that point, Plaintiffs consented to a Full and
   Individual Evaluation. The express goal was to complete testing by late
   August 2018, but T.P. ended up being tested much earlier, in May. That
   assessment recommended that T.P. be considered for general education
   dyslexia services.
          CCISD later disqualified T.P. from summer school because his grades
   were too high. As a result, Plaintiffs paid $7,451 for T.P. to receive academic
   tutoring over the summer.
          In July, Plaintiffs requested that T.P. receive an Independent
   Educational Evaluation (IEE) in “all areas of suspected disability and need,
   including but not limited to Autism, Specific Learning Disability, Other
   Health Impairment, Occupational Therapy, Assistive Technology, and any
   other area of suspected disability.” CCISD granted the request but did not
   complete the IEE until December.
          In August, Plaintiffs asked T.P.’s reading teacher about the May
   evaluation and the teacher agreed to allow T.P. to begin participating in her
   general education dyslexia class—even though the ARDC had not yet
   reconvened. That same month, Plaintiffs selected an evaluator for T.P.’s
   IEE.
          In September, the ARDC met, reviewed the May evaluation, and
   issued a program stating T.P. was “Dyslexia/Qualified” and would receive
   general education dyslexia services. Days later, Plaintiffs filed a request for a
   due process hearing.
          In early December, the evaluator completed T.P.’s IEE and
   concluded that T.P. had a Specific Learning Disability in reading, reading
   comprehension, reading fluency, and written expression. That same month,
   the SEHO conducted a hearing. The SEHO concluded that Plaintiffs had




                                          3
Case: 20-50373      Document: 00515761206           Page: 4   Date Filed: 03/01/2021




                                    No. 20-50373


   failed to show that CCISD had denied T.P. a FAPE or violated the IDEA—
   and determined that there were “no data” supporting T.P.’s eligibility for
   extended school year services. Still, the SEHO ordered CCISD to put
   together a summer plan to address T.P.’s deficiencies. CCISD did so, and
   T.P. eventually attended CCISD’s 2019 summer reading camp, received
   daily dyslexia services, and worked on other goals in his program. Two
   months into the 2019–2020 school year, T.P. moved to Tennessee.
                                         II.
          “This court reviews a district court’s determination as to whether a
   school district has provided a FAPE under IDEA as a mixed question of fact
   and law.” R.S. ex rel. Ruth B. v. Highland Park Indep. Sch. Dist., 951 F.3d 319,
   328 (5th Cir. 2020). “The district court’s legal conclusions are reviewed de
   novo, while findings of underlying fact are reviewed for clear
   error.”   Id. (quotations omitted).          “Whether the student obtained
   educational benefits from the school’s special education services is a finding
   of underlying fact.” Id.
                                         III.
          Plaintiffs make three main contentions on appeal. First, they assert
   that the district court erred in finding that CCISD complied with the
   procedural requirements of the IDEA. Second, they contend that the district
   court erred in finding that CCISD substantively complied with the IDEA.
   And third, they argue that the district court abused its discretion in denying
   a motion for additional evidence.
          We have explained that, “[u]nder clear error review, a factual finding
   may be reconsidered” only when, “after reviewing all of the evidence, the
   court is left with the definite and firm conviction that a mistake has been
   committed.” A.A. ex rel. K.K. v. Northside Indep. Sch. Dist, 951 F.3d 678, 684
   (5th Cir. 2020) (quotations omitted). After carefully considering the briefs,




                                          4
Case: 20-50373         Document: 00515761206               Page: 5       Date Filed: 03/01/2021




                                           No. 20-50373


   record, and oral arguments in this case, we are left with no such conviction.
   Moreover, we are unpersuaded that the district court erred in concluding that
   CCISD complied with the IDEA or in denying Plaintiffs’ motion for
   additional evidence.
           For substantially the same reasons articulated by the district court, we
   affirm its orders granting Defendant’s motion for judgment on the
   administrative record, denying Plaintiffs’ motion for judgment on the
   administrative record, and denying Plaintiffs’ motion for additional
   evidence. 1




           1
             Amici curiae in this case battle over the impact of the Supreme Court’s decision
   in Endrew F. ex rel. Joseph F. v. Douglas County School District RE-1, 137 S. Ct. 988 (2017),
   on our four-factor test for evaluating the sufficiency of a child’s program (first articulated
   in Cypress-Fairbanks Independent School District v. Michael F. ex rel. Barry F., 118 F.3d 245
   (5th Cir. 1997)). But this court has already held multiple times that the Michael F. factors
   align with the interpretation of FAPE outlined in Endrew F. See, e.g., A.A., 951 F.3d at 690
   (“Endrew F. has not changed or eliminated our circuit’s use of the ‘reasonably calculated’
   factors as we announced them twenty-two years ago in Michael F.”); id. (“[W]e hold that
   Endrew F. did not eliminate, nullify, nor modify this circuit’s practice of applying
   the Michael F. factors when evaluating the sufficiency of a child’s [program].”); Renee J. ex
   rel. C.J. v. Houston Indep. Sch. Dist., 913 F.3d 523, 529 (5th Cir. 2019) (“In 2017, the
   Supreme Court held in Endrew F. that, to meet its substantive burden under the IDEA, ‘a
   school must offer a[ program] reasonably calculated to enable a child to make progress
   appropriate in light of the child’s unique circumstances.’ This court recently reaffirmed
   the validity of the Michael F. test in light of Endrew F.”) (citing E.R. ex rel. E.R. v. Spring
   Branch Indep. Sch. Dist., 909 F.3d 754 (5th Cir. 2018) (per curiam)).




                                                 5